Order affirmed, without costs. In our view the evidence in this record supports the determination of the Appellate Division. In reaching this conclusion we do not pass up the issue of *863whether any weight should he given to the ratio of assessed valuations to the sale prices of other properties. The evidence relative thereto was offered by both parties and received without objection, but neither Special Term nor the Appellate Division gave any indication of its consideration. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.